                       Case 2:20-cr-00116-AJS Document 3 Filed 06/05/20 Page 1 of 1
AO 91 (Rev. 01/09) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                               for the
                                                  Western District
                                                 __________        of Pennsylvania
                                                             District  of __________

                  United States of America                           )
                             v.                                      )
                BRIAN JORDAN BARTELS                                 )      Case No. 20-1204
                                                                     )      81'(56($/
                                                                     )
                            Defendant

                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date of         05/30/2020 in the county of          Allegheny       in the        Western      District of
   Pennsylvania         , the defendant violated         18   U. S. C. § 2 and 231(a)(3) , an offense described as follows:

18 U.S.C. §§ 2 and 231(a)(3) (Obstruction of Law Enforcement During Civil Disorder)




         This criminal complaint is based on these facts:
See attached.




        ✔
        u Continued on the attached sheet.

                                                                                     /s/ Matthew Dunleavy

                                                                                              Complainant’s signature

                                                                                     Matthew Dunleavy, Special Agent, FBI
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             06/05/2020
                                                                                                 Judge’s signature

City and state:                         Pittsburgh, PA                         Maureen P. Kelly, United States Magistrate Judge
                                                                                               Printed name and title
